
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3305
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 18, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the Federal building and
		  United States courthouse located at 224 South Boulder Avenue in Tulsa,
		  Oklahoma, as the H. Dale Cook Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 224 South Boulder Avenue in Tulsa, Oklahoma, shall be
			 known and designated as the H. Dale Cook Federal Building and United
			 States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the H. Dale Cook Federal Building and United States
			 Courthouse.
		
	
		
			Passed the House of
			 Representatives November 17, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
